Title: Craven Peyton to Thomas Jefferson, 14 September 1818
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Monteagle
Sept. 14th 1818.
          
          The suite I had in the Staunton Chancery Court has been desided in my favour. Your being absent from home, prevented my informing You sooner. Your warm friend Judge Brown has given a lenthy Opinion which I will send You On my getting a coppy. I hope Your health is improveing fast.
          
            with the greatest Esteem
            C. Peyton
          
        